Citation Nr: 0008249	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

The propriety of the initial noncompensable disability rating 
for the service-connected low back disability.  



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



REMAND

The record indicates that the veteran was scheduled for, but 
failed to report to, an October 1997 spine examination at the 
VA Medical Center (MC) in San Diego, California.  

A January 1998 rating decision by the RO granted service 
connection for low back disability and assigned a 
noncompensable rating.  The RO noted that a noncompensable 
rating had been assigned because the veteran had failed to 
report to the spine examination, other than for x-rays, and 
because there was no evidence of current symptomatology.  

The veteran explained in a May 1998 Notice of Disagreement 
that he had rescheduled the examination.  Indeed, an August 
1998 VA report of spine examination noted that the original 
transcribed report of a June 1998 examination was "not 
available."  The report also noted that, as the veteran had 
moved to Maryland, he could not be reexamined to complete the 
report.  The record does not indicate that records regarding 
the June 1998 examination were requested from the VAMC in San 
Diego, California.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has noted that VA is deemed to have constructive 
knowledge of certain documents which predate the Board 
decision and are generated by VA agents or employees, 
including VA physicians.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An October 1997 VA report of radiological examination of the 
veteran's lumbar spine and pelvis noted a borderline 
narrowing disc space at L5-S1 and that, otherwise, the lumbar 
spine and pelvis were normal.  A June 1998 VA report of 
radiological examination of the veteran's lumbar spine and 
pelvis noted a clinical history of herniated nucleus pulposus 
at L-5 and indicated that the lumbar spine and pelvis were 
within normal limits, but that magnetic resonance imaging or 
a "CT" might be helpful if clinically indicated.  

A June 1999 VA report of medical examination noted the 
veteran's history of chronic back pain and surgical 
correction of his right shoulder.  The veteran also reported 
"attacks of discomfort in his lower back."  The examiner 
noted that the attacks were without radiation.  The report 
noted full range of motion of the lumbosacral spine, with 90 
degrees of flexion, 20 degrees of lateral flexion and 30 
degrees of lateral rotation.  The report further noted that 
deep tendon flexes were active and that the straight leg test 
was negative.  The report included a diagnosis of chronic 
back sprain and ordered x-rays to rule out degenerative 
changes.  

The June 1999 VA report of x-ray studies of the lumbosacral 
spine stated that the vertebral bodies were in satisfactory 
alignment and noted no evidence of fracture, destructive 
process or degenerative disease.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In applying sections 4.40, 
4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimants' assertions of pain played in the rating decision.  
Id.; Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  

Here, it is unclear whether the RO adequately considered the 
applicability of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to pain and 38 C.F.R. § 4.45 (1999) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Indeed, neither the June 1998 Statement of the Case 
or the July 1999 Supplemental Statement of the Case included 
an explanation of, or citation to, 38 C.F.R. §§ 4.40 and 
4.45.  Furthermore, although the June 1999 VA medical report 
of examination included a diagnosis of chronic back sprain 
and noted the veteran's reported low back discomfort, the 
report did not indicate the extent of the functional loss of 
the veteran's low back due to pain.  

Therefore, as the record indicates that not all the relevant 
evidence has been obtained, these records should be 
requested.  38 U.S.C.A. § 5107(a).  Furthermore, the RO 
should obtain a new medical examination which specifically 
takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45 and all of the medical evidence of record.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected low 
back disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, to specifically 
include any records regarding the June 
1998 medical examination at the VAMC in 
San Diego, California.  

2.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability or 
incoordination.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the low back.  If the issue 
remains denied, the veteran should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

